Citation Nr: 1530527	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  

3. Entitlement to service connection for coronary artery disease, to include as secondary to service-connected PTSD. 


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per the Veteran's request, he was advised in an April 2015 letter that he had been scheduled for a Board hearing before a Veterans Law Judge sitting at the RO for May 5, 2015.  While he failed to report for such hearing, he contacted the RO in July 2015 and reported that he was unable to attend his scheduled hearing as he was hospitalized due to total knee replacement surgery.  He further requested that his hearing be rescheduled.  As the Board has no reason to question the veracity of his statements and hospitalization constitutes good cause for an inability to appear for a hearing, the Board grants his motion to reschedule his requested hearing. 38 C.F.R. 
§ 20.704(c) (2014). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




